internal_revenue_service number info release date cc psi 1-genin-160855-02 nov uilc dear we are responding to correspondence requesting a confirmation of acceptance regarding your election by a small_business_corporation form and entity classification election form according to the internal_revenue_service records neither election was received timely although we are unable to respond to your request as submitted this letter provides information relating to your request in sec_4 of revproc_98_55 the irs provides special procedures that permit certain taxpayers to obtain automatic late s_corporation relief the facts presented in your situation appear to be covered by this revenue_procedure in order to receive relief you must fax your form_2553 marked filed pursuant to revproc_98_55 accompanied by a statement explaining the reason for the failure_to_file the form_2553 timely and faxed to the ogden service_center at please keep a copy of the fax receipt reflecting that the election was filed before the deadline of date similarly in revproc_2002_59 the irs provides relief for an entity newly formed under local law that request relief for a late initial classification election filed by the due_date of the first federal tax_return excluding extensions in your case you must file form_8832 at the top of which must state filed pursuant to revproc_2002_59 and include a statement explaining the reason for the failure_to_file a timely election your submission pursuant to revproc_2002_59 should be sent to internal_revenue_service center entity classification philadelphia pa we strongly suggest that you submit form_8832 using certified mail or another means that will provide you with a filing receipt you must file the form_8832 pursuant to revproc_2002_59 before date as a means of educating small_business owners on their tax responsibilities the irs has developed two cd-roms introduction to federal taxes for small_business self-employed and a virtual small_business workshop these two cd- roms are free and can be ordered by calling the irs also provides a special website www irs gov smallbiz which is dedicated to providing information to small_business taxpayers please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours dianna k miosi chief branch associate chief_counsel passthroughs and special industries enclosures revproc_98_55 rev_proc copy of submission
